DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a terminal device for measuring crosslink interference, classified in H04W 24/08.
II. Claims 9-13, drawn to a base station for determining cross-link interference, classified in H04W 24/08.
III. Claims 14-17, drawn to a random access preamble allocation method, classified in H04W 74/0833.
IV. Claims 18-20, drawn to another random access preamble allocation method, classified in H04W 74/0833.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as scheduling a terminal device for more efficient communication.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any 
Inventions III and IV are directed to related random access preamble related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different function with invention III dealing with random access preamble determination.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are directed towards different results (i.e., invention I deals with a method for measuring cross-link interference and invention III deals with a random access preamble allocation method).
Inventions I and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are .
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are directed towards different results (i.e., invention II deals with a method for determining cross-link interference and invention III deals with a random access preamble allocation  method).
Inventions II and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are directed towards different results (i.e., invention II deals with a method for determining cross-link interference and invention IV deals with a random access preamble determination method).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
 (a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Michael Rodriguez on 6/11/2021 a provisional election was made without traverse to prosecute the invention of group II, claims 9-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-8 and 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 8/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190260486 by Kang et al. (hereinafter Kang) and in view of US 20200177291 by Fei et al. (hereinafter Fei).

Regarding claim 9, Kang teaches a method for determining cross-link interference, performed by a base station, the method comprising (¶ 60, "network node" is used. It can be any kind of network node, which may comprise a base station (BS), radio BS, Node B, multi-standard radio (MSR) radio node such as MSR BS, evolved Node B (eNB), gNB…): 
configuring time-frequency resources for a terminal device, wherein the time-frequency resources comprise measurement time-frequency resources for measuring the cross-link interference (¶ 95, step 504, where the network node configures a first UE to perform one or more measurements on one or more sets of time and frequency resources; ¶ 101, a measurement 
transmitting time-frequency resource configuration information to the terminal device (¶ 95, configuring the first UE to perform one or more measurements on the one or more sets of time and frequency resources may comprise signaling an indication of the one or more sets of time and frequency resources to be measured by the first UE); 
receiving, from the terminal device, a measurement result of cross-link interference measured by the terminal device on the measurement time-frequency resources for measuring the cross-link interference determined according to the time-frequency resource configuration information (¶ 101, step 508, the network node receives a measurement value from the first UE for each of the one or more sets of time and frequency resources, the measurement value indicative of cross-link interference at the first UE due to transmissions by one or more different UEs; ¶ 90, step 404, where the UE obtains an indication of one or more sets of time and frequency resources to be measured by the UE; ¶ 91, deriving the one or more sets of time and frequency resources to be measured by the UE based on the obtained indication; ¶ 92, step 408, the UE performs one or more measurements on each of the one or more sets of time and frequency resources).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang’s teachings with Kang’s one or more other embodiment’s teachings. The motivation is improving overall system performance (Kang ¶ 32). 
Although Kang teaches the terminal device and the measurement result and scheduling a terminal device according to the measurement result (Kang ¶ 24, estimating, based on the received measurement value, an amount of cross-link interference at the first UE due to 
Fei in the same or similar field of endeavor teaches scheduling a terminal device according to a measurement result (abstract, To enable coordinated scheduling between network devices, each network device needs to learn of in advance information about cross-link interference (CLI) that a terminal device served within coverage of the network device may suffer…the terminal devices need to perform CLI measurement, and each terminal device obtains CLI information of the terminal device and reports a measurement result to the network device; ¶ 224, use a coordinated scheduling method. For example, when a first network device schedules one or more terminal devices served by the first network device to perform downlink transmission, a neighboring second network device does not schedule a second terminal device that suffers strong CLI from the terminal devices within coverage of the first network device. Alternatively, the second terminal device is scheduled to a time-frequency resource of the second network device that has a same transmission direction as that of the first network device, to avoid CLI). By modifying Kang’s teachings of the terminal device and the measurement result with Fei’s teachings of scheduling a terminal device according to a measurement result, the modification results in scheduling the terminal device according to the measurement result.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang’s teachings with Fei’s above teachings. The motivation is improving network transmission quality (Kang ¶ 12). Known work in one field of endeavor (Fei prior art) may prompt variations of it for use in either the same field or a different 

Regarding claim 10, the combination teaches the method of claim 9, wherein the configuring the time-frequency resources for the terminal device comprises: configuring, as the measurement time-frequency resources, reference signal time-frequency resources for the terminal device (Kang ¶ 95, step 504, where the network node configures a first UE to perform one or more measurements on one or more sets of time and frequency resources; ¶ 67, a network node 115 (e.g., network node 115A) configures a first wireless device 110 (e.g., wireless device 110B) to perform one or more measurements on certain sets of time and frequency resources. The time and frequency resources may be intended either for data transmission or for control signaling including reference signals; ¶ 71, network node 115A may configure wireless device 110B to perform measurements in one or more sets of time and frequency resources carrying SRS transmissions). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Kang’s one or more other embodiment’s teachings. The motivation is improving overall system performance (Kang ¶ 32).

Regarding claim 11, the combination teaches the method of claim 9, wherein the configuring the time-frequency resources for the terminal device comprises: 
configuring a set of reference signal time-frequency resources and a resource index set indication for the terminal device (Kang ¶ 95, step 504, where the network node configures a first UE to perform one or more measurements on one or more sets of time and frequency 
wherein the set of reference signal time-frequency resources and the resource index set indication are used to determine reference signal time-frequency resources for uplink sounding and the measurement time-frequency resources for downlink measurement (Kang ¶ 47, a wireless device (e.g., UE)…The wireless device obtains an indication of one or more sets of time and frequency resources to be measured by the wireless device…the indication may be one or more of…a comb number corresponding to a set of time and frequency resources…the wireless device may derive the one or more sets of time and frequency resources to be measured by the wireless device based on the obtained indication; ¶ 91, deriving the one or more sets of time and frequency resources to be measured by the UE based on the obtained indication; ¶ 92, step 408, the UE performs one or more measurements on each of the one or more sets of time and frequency resources; ¶ 101, a measurement value from the first UE for each of the one or more sets of time and frequency resources, the measurement value indicative of cross-link interference at the first UE; ¶ 6, network node 115-1 is transmitting in the DL to wireless device 110-1…Wireless device 110-2, meanwhile, is transmitting in the UL to network node 115-2…very 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Kang’s one or more other embodiment’s teachings. The motivation is improving overall system performance (Kang ¶ 32).

Regarding claim 12, the combination teaches the method of claim 9, further comprising: 
configuring a sequence resource configuration for the terminal device (Kang ¶ 25, configuring the first UE…may comprise signaling an indication…the indication may comprise one or more of:…a comb number; ¶ 70, comb spacing), 

wherein the sequence resource configuration information comprises at least one of: a root sequence configuration of a used reference signal sequence, a cyclic shift configuration, or a comb structure configuration (Kang ¶ 47, the indication may be one or more of…a comb number corresponding to a set of time and frequency resources in a sub-band (this shows that there is a comb configuration but does not explicitly disclose that this comb number corresponds to a comb structure); Fei ¶ 16, discloses a comb shape). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Fei’s teachings of a comb having a comb structure. The motivation is improving network transmission quality (Kang ¶ 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Kang’s one or more other embodiment’s teachings. The motivation is improving overall system performance (Kang ¶ 32).

Regarding claim 13, the combination teaches the method of claim 9, wherein the receiving, from the terminal device, the measurement result comprises: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Kang’s one or more other embodiment’s teachings. The motivation is improving overall system performance (Kang ¶ 32).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER P CHAU/Primary Examiner, Art Unit 2476